IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                        )     No. 78425-1-I
                                            )
                           Respondent,

                 v.                         )     UNPUBLISHED OPINION
                                            )
NATHAN TERRELL WILSON,                      )
                           Appellant.       )     FILED: January 21, 2020

       PER CURIAM     —   In a global plea agreement, Nathan Wilson pleaded guilty

to separate charges of second degree murder and first degree assault. In

separate judgments and sentences, the sentencing court imposed consecutive

sentences of 171 months on the murder conviction and 93 months on the

assault. The court also imposed consecutive 36-month terms of community

custody for each offense. Wilson appealed the convictions separately, raising

identical arguments concerning the sentencing court’s alleged failure to exercise

discretion to impose concurrent community custody terms, defense counsel’s

ineffectiveness at sentencing, and the erroneous imposition of discretionary

Legal Financial Obligations despite Wilson’s indigence.

       On November 25, 2019, this court decided Wilson’s appeal of his

sentence on the murder conviction. State v. Wilson, No. 78353-0-I. Because the

arguments in this case are identical, our decision in No. 78353-0-I is controlling.
No. 78425-1 -1/2


For the reasons set forth in that decision, we remand for the court to strike the

discretionary LFOs but otherwise affirm.

      Affirmed in part and remanded in part.

                     FOR THE COURT: